DETAILED ACTION
The following Non-Final office action is in response to application 16/714,966 filed on 12/16/2019. IDS filed 12/16/2019 has been considered.
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are clearly drawn to at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (system, method and non-transitory computer readable medium). Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without integrating the abstract idea into a practical application or amounting to significantly more than the abstract idea. 
	Regarding Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (‘2019 PEG”), Claims 1-10 are directed toward the statutory category of a process (reciting a “method”). Claims 11-15 are directed toward the statutory category of an article of manufacturer (reciting a “non-transitory machine-readable storage device”). Claims 16-20 directed toward the statutory category of a machine (reciting a “system”).
	Regarding Step 2A, prong 1 of the 2019 PEG, Claims 1, 11 and 16 are directed to an abstract idea by reciting identifying one or more runs of consecutive time units within a timeframe, wherein (i) supplies of a product are added to a stock of the product and demands for the product are fulfilled from the stock of the product during the timeframe, and (ii) a run begins with a time unit that includes an addition of supply to the stock and includes all subsequent consecutive time units that do not include another addition of supply to the stock; for each of the runs of consecutive time units, (i) identifying a set of maximal excess configurations of met and unmet demands from a set of all demands for the product during the run, and (ii) creating a current output set of configurations for the run; for at least one configuration selected from a final current output set for a final run within the timeframe, assigning supply units from a specific supply to satisfy a demand quantity of each met demand; and transmitting an instruction 
	Regarding Step 2A, prong 2 of the 2019 PEG, the judicial exception is not integrated into a practical application because the claims (the judicial exception and the additional elements such as a processor; a memory operably connected to the processor;  Oracle Matter No.81 ORA200021-US-NPDocket No. ORA200021 (0-531)ORACLE CONFIDENTIAL a non-transitory computer-readable medium operably connected to the processor and memory and storing computer-executable instructions) are not an improvement to a computer or a technology, the claims do not apply the judicial exception with a particular machine, the claims do not effect a transformation or reduction of a particular article to a different state or thing nor do the claims apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claims as a whole is more than a drafting effort designed to monopolize the exception (see MPEP §§ 2106.05(a-c, e)). 
	Dependent claims 2-10, 12-15, and 17-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP 2106.05(f).
	Regarding Step 2B of the 2019 PEG, the additional elements have been considered above in Step 2A Prong 2. The claim limitations do not amount to significantly more than the judicial exception because they are directed to limitations referenced in MPEP 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea because the limitations recite mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea ‐ see MPEP




	
	
	

	
	


Prior Art Considerations
Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1-20. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed method, non-transitory computer-readable medium, and systems for minimizing unmet demand to include “identifying one or more runs of consecutive time units within a timeframe, wherein (i) supplies of a product are added to a stock of the product and demands for the product are fulfilled from the stock of the product during the timeframe, and (ii) a run begins with a time unit that includes an addition of supply to the stock and includes all subsequent consecutive time units that do not include another addition of supply to the stock; for each of the runs of consecutive time units, (i) identifying a set of maximal excess configurations of met and unmet demands from a set of all demands for the product during the run, and (ii) creating a current output set of configurations for the run; for at least one configuration selected from a final current output set for a final run within the timeframe, assigning supply units from a specific supply to satisfy a demand quantity of each met demand; and transmitting an instruction to fulfill demands over the timeframe in accordance with the assignments.” The closest prior art found to be relevant is the Wicker et al, US 20200012983 A1, “Wicker”. Wicker discloses a demand aware replenishment system that replenishes items within retail stores and distribution centers in response to real-time demands by receiving a sold inventory item indication and evaluating that indication against real-time inventory positions and demand forecasts. However, Wicker’s disclosed method and systems do not disclose identifying a set of and unmet demands from a set of all demands for a product and creating a final current output set of configurations that assigns supply units from a specify supply to satisfy a demand quantity of each met demand. The additional references Examiner found to be relevant but unable to be relied on to disclose the features of the independent claims are Mulay et al, US 2019/0258979 A1, which features very similar to those of Wicker; Gopinath et al, US 2015/0379449 A1, which discloses using point of sale data and distribution-level order data to generate a forecast and replenishment plant for an item; Narayanam et al, US 20190238620 A1, which discloses minimizing unmet demand data for a set of outage scenarios based in part on a probability of occurrence. The relevant prior art references individually and as a combination fail to disclose identifying a set of maximal excess configurations of met and unmet demands from a set of all demands for the product during the run, and (ii) creating a current output set of configurations for the run; for at least one configuration selected from a final current output set for a final run within the timeframe, assigning supply units from a specific supply to satisfy a demand quantity of each met demand of the present independent claims. 
		
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200012983 A1; US 20190258979 A1; US 20150379449 A1; US 20190238620 A1; Luo et al, A Dynamic Vehicle Routing Problem for Responding to Large-Scale Emergencies, 2017.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.